COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                   §                 No. 08-19-00011-CV
  IN RE
                                                   §         Appeal from the Probate Court No. 2
  THE ESTATE OF
  BUFORD SCOTT, JR., DECEASED                      §               of Tarrant County, Texas
                                  Appellant.       §               (TC# 2015PR02393-2-A)



                                          JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellants and their sureties, if any, all costs of court, both in this Court and the court

below. See TEX.R.APP.P. 43.5. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 7TH DAY OF APRIL, 2020.


                                               JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.